DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Garza on 1-21-21.

The application has been amended as follows: 
Re claim 1, line 10: Replace “symbols” with – symbols having a base greater than two--
Re claim 1, line 13: Replace “symbols” with – symbols, wherein the data values of the first and second messages are distinct from the values of the first and second properties of the plurality of display symbols—
Re claim 7, line 1: Replace “memory” with – non-transitory computer readable memory—
Re claim 7, line 1: Replace “executed cause a processing resource” with – executed by a computer processor—


Re claim 7, line 16: Replace “symbols” with – symbols, wherein the data values of the first and second messages are distinct from the values of the first and second properties of the plurality of display symbols—
Re claim 10, line 12: Replace “symbols” with – symbols having a base greater than two--
Re claim 10, line 16: Replace “symbols” with – symbols, wherein the data values of the first and second messages are distinct from the values of the first and second properties of the plurality of display symbols—

Cancel claims 21-23


Allowable Subject Matter
Claims 1, 3-7, 9-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of the providing, receiving, converting, and presenting as recited in claims 1 7, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887